DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered.
 
Response to Amendment
The amendment filed December 23, 2021 has been entered. Claims 1-3, 5-10, and 12-17 remain pending in the application. Claims 4, 11, and 18-20 have been cancelled. Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed September 23, 2021.

Claim Objections
Claim 1 is objected to because there is a lack of antecedent basis for “said first bevel surface” as opposed to “said first bevel” in line 21. Appropriate correction is required. 
Claim 5 is objected to because there appears to be a typographical error regarding “into a lumen of the vein” in line 2 as opposed to “into a lumen of the vein or artery” for consistency with the other claims.  Appropriate correction is required.
Claim 13 is objected to because there is a lack of antecedent basis for “said first bevel surface” as opposed to “said first bevel” in line 13. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Galgano et al. (US 2016/0045715) in view of Kinast et al. (US 2006/0276759) further in view of Sasaki (US 2011/0295152).
Regarding claim 1, Galgano teaches a method of introducing a needle (needle 40) into a vein (vein 11) or artery of a patient (Figures 3A, 4A, 5A, 6) comprising the steps of: providing a catheter (catheter 30) and a needle (needle 40), said needle having a body with a proximal end (proximal end 42) and a distal end (distal end 41) extending from a distal end of said catheter (Figure 1A), a first longitudinal side surface and a second longitudinal side surface opposite said first longitudinal side surface (Figure 1B), said distal end having a first bevel (sharp beveled edge 41) extending between said first longitudinal side surface and second longitudinal side surface to define cutting edges at a distal tip (Figure 1B); orienting said needle at a first angle where the distal tip contacts an outer surface of the vein or artery at an angle to pierce the vein or artery; applying a substantially linear insertion force to said needle to pierce the vein or artery (Figure 3A; “Distal end 41 of needle 40…is then directed to a desired entry point at the patient's skin. It has been found that moving needle 40 forward into the skin at second inclined angle relative to the longitudinal dimension of the vein or artery that is less than said first angle and introducing said needle into a lumen of the vein or artery (Figure 4A; “Once in that position, handle 20 can be dropped to a shallower entry angle (perhaps approximately 20.degree.-30.degree. relative to the skin or to vein 11. The angle can be dropped if initial vein puncture is successful after visual confirmation in flash chamber 25/19.” [0099]), wherein said second inclined angle (Figure 4A) is smaller than said first inclined angle (Figure 3A).
Galgano fails to explicitly teach said distal end having a first bevel at an angel of about 16-22°, said second longitudinal side of the needle having an inwardly curved distal surface extending from an outer peripheral surface of said body to said distal tip, said curved distal surface having a second reverse bevel and a third reverse bevel converging to said distal tip at an angle of about 75-85° and forming an inclined cutting edge extending between said distal tip and said curved distal surface of said outer peripheral surface of the needle, and forming cutting edges between said first bevel and said second reverse bevel, and between said first bevel and said third reverse bevel, and where said cutting edges and tip are spaced radially inward with respect to the curved distal surface and said outer peripheral surface of the needle, said method comprising piercing the vein or artery where the inclined cutting edge and curved surface face outwardly from a skin surface and contact a distal surface of the insertion site; and at the first angle, said bevel surface faces an outer surface of the vein or artery and that at the second inclined angle, said bevel surface facing an inner surface of said vein or artery in a location opposite an insertion site by said needle, and said curved surface guides said needle into the vein or artery. 
 Kinast teaches a needle (needle 1) having a first bevel (surface 18; Figure 2) extending between first and second longitudinal side surfaces to define cutting edges (outer edges 19) at a distal tip (tip 9, Figure 5), said second longitudinal side having an inwardly curved distal surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross section of the needle.” [0051]) extending from an outer peripheral surface of said needle to said distal tip (Figure 1), said curved distal surface having a second reverse bevel (left side of penetrating tip 4 formed by grinding underside 20) and a third reverse bevel (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]) converging to said distal tip an angle of 75-85° (“Preferably, the pointed end 3 is provided with a first grind angle, i.e. a tip angle .alpha., in the interval 50 to 100.degree….Preferably, the pointed end 3 is further provided with a second grind angle .beta. in the interval 50 to 140.degree.” [0053]; Figures 9 and 10, wherein angle alpha is the angle which the cutting edges are relative to each other and angle beta is the angle which the reverse bevel surfaces are relative to each other, each including the range of 75-85°) and forming an inclined cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) extending between said distal tip and said curved distal surface of said outer peripheral surface of the needle (Figure 1), and forming cutting edges (outer edges 19) between said first bevel and said second reverse bevel, and between said first bevel and said third reverse bevel (Figures 1 and 2), and where said cutting edges and tip are spaced radially inward with respect to the curved distal surface and said outer peripheral surface of the needle (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle utilized in the method of Galgano to include a curved distal surface having second and third reverse bevels converging to side distal tip at an angle of about 75-85° and forming an inclined cutting edge based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).

Sasaki teaches a method of introducing a needle (incision needle 1) into a vein (Figures 5-8) comprising the steps of: providing a needle (incision needle 1) have a distal end having a first bevel (angled end face 20) at an angle of 16-22° (“the tip of incision needle 1 has angled end face 20, which is angled with respect to central axis A of the needle. This inclination angle B (shown in FIG. 3) is preferably about 5.degree. to 21.degree.” [0121]) defining a distal tip (Figure 2-4) and an inwardly curved distal surface (curved pointed extremity 21; Figure 3; [0121]); piercing the vein where an inclined cutting edge (reverse cutting faces 31) and curved surface (curved pointed extremity 21; [0121]) face outwardly from a skin surface (Figure 5) and contact a distal surface of the insertion site (Figure 6); orienting said needle at a first angle where said first bevel (angled end face 20) faces an outer surface of the vein (blood vessel 101) and the distal tip contacts an outer surface of the vein at an angle to pierce the vein (Figure 5-6); and orienting the needle at a second inclined angle relative to the longitudinal dimension of the vein and introducing said needle into a lumen of the vein with said first bevel surface facing an inner surface of said vein in a location opposite an insertion site by said needle (Figure 8), wherein said curved surface guides said needle into the vein ([0126]; Figures 6-8). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the method of Galgano to include the first bevel is formed at an angle of 16-22°, and wherein at the first angle, said bevel surface faces an outer surface of the vein or artery and that at the second inclined angle, said bevel surface 

Regarding claim 3, modified Galgano teaches the method of claim 1, further comprising orienting said first bevel surface with respect to a longitudinal dimension of the vein or artery to promote angular movement from said first position to said second position during insertion (“moving needle 40 forward into the skin at approximately a 45.degree. angle can be beneficial. Once in that position, handle 20 can be dropped to a shallower entry angle (perhaps approximately 20.degree.-30.degree. relative to the skin or to vein 11” [0099]; Figures 3A and 4A).

Regarding claim 5, modified Galgano teaches the method of claim 1, further comprising inserting said distal tip into a lumen of the vein in a position spaced from an inner wall surface of the vein or artery opposite the insertion site and pointing in a direction substantially parallel to the longitudinal dimension of the vein or artery (Figure 4A, wherein the axis of the bevel 41 and the opening of the lumen of the needle 40 is substantially parallel to the axis of the vein).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Galgano et al. (US 2016/0045715) in view of Kinast et al. (US 2006/0276759) in further view of Sasaki (US 2011/0295152) as applied to claim 1 above, and further in view of Chang (USPN 6524277).
Regarding claim 2, modified Galgano teaches the method of claim 1, the needle providing a blood flashback passage ([0099]). Modified Galgano fails to explicitly teach wherein said second side surface of said needle has a notch defining a blood flashback passage between said needle and said catheter, and where said notch is oriented on a side opposite notch (aperture 132) defining a blood flashback passage between said needle and said catheter (tube 110; “The blood enters aperture(s) 132 located on a side of needle 120. Aperture 132 provides an early indication of the blood flashback. The blood continues to travel through an annular space defined by needle 120 and tube 110. The blood then flows into hub 105 and through needle holder 107 and collects in a flashback chamber.” [Col 3, line 1]), and where said notch is oriented on a side opposite said first bevel surface (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the blood flashback passage of Galgano to be defined by a notch oriented on a side opposite said bevel surface based on the teachings of Chang to provide early indication of blood flashback and therefore early indication of proper needle placement (Chang [Col 3, line 2]).

Claims 6-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Galgano et al. (US 2016/0045715) in view of Kinast et al. (US 2006/0276759) further in view of Sasaki (US 2011/0295152), and in further view of Chang (USPN 6524277).
Regarding claims 6 and 8, Galgano teaches a method of introducing a catheter (catheter 30) into a vein (vein 11) or artery of a patient (Figures 3A, 4A, 5A, 6) comprising the steps of: positioning a catheter (catheter 30) and needle (needle 40) at a first inclined angle with respect to a longitudinal dimension of the vein (Figure 3A), said needle having a body with a proximal end (open proximal end 42), a distal end (distal end 41), a first longitudinal side surface and a second longitudinal side surface opposite said first longitudinal side surface (Figure 1C), said distal end having a first bevel (sharp beveled edge 41) extending between said first longitudinal side surface and said second longitudinal side surface to define a first cutting edge (left side of bevel edge 41) and a second cutting edge (right side of beveled edge 41) converging to a distal tip at said second longitudinal side surface (Figure 1C), said needle defining a blood flashback passage between a lumen of said needle and said catheter ([0099]), and a guide wire (guide wire 60) extending though said needle (Figure 3E); piercing the vein or artery at said first inclined angle where said distal tip penetrates a surface of the vein or artery at said first inclined angle (“Distal end 41 of needle 40, fixed in the end of handle 20, is then directed to a desired entry point at the patient's skin. It has been found that moving needle 40 forward into the skin at approximately a 45.degree. angle can be beneficial.” [0099]; Figure 3A); and inserting said needle and catheter through an insertion site into a lumen of the vein or artery at a second angle (“Once in that position, handle 20 can be dropped to a shallower entry angle (perhaps approximately 20.degree.-30.degree. relative to the skin or to vein 11. The angle can be dropped if initial vein puncture is successful after visual confirmation in flash chamber 25/19. This can be beneficial for subsequent deployment of HSC tube 50 and guide wire 60 via sliders 15 and 16.” [0099]; Figure 4A).
Galgano fails to explicitly teach said second longitudinal side surface having an inwardly curved distal surface converging to said distal tip and extending between said second longitudinal side surface and said distal tip, said distal tip and cutting edges spaced radially inward from an outer peripheral surface of said needle, said second longitudinal side having a notch defining a blood flashback passage between a lumen of said needle and said catheter, and where said notch is oriented opposite said first bevel, and wherein said needle has a second reverse bevel and a third reverse bevel converging with said first bevel to form said first cutting edge between said first bevel and said second reverse bevel, and to form said second cutting edge between said first bevel and said third reverse bevel, said second reverse bevel and third reverse bevel converging to form an inclined cutting edge extending from said distal tip toward said curved distal surface and said outer surface of said needle in a direction opposite said first bevel and facing toward said second side of said needle, and the said cutting edges 
Kinast teaches a needle (needle 1) having a first bevel (surface 18; Figure 2) extending between first and second longitudinal side surfaces to define a first cutting edge and a second cutting edge (outer edges 19; Figure 9) converging to a distal tip (tip 9) at said second longitudinal side surface (Figures 1 and 2), said second longitudinal side having an inwardly curved distal surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross section of the needle.” [0051]) converging to said distal tip and extending between said second longitudinal side surface and said distal tip (Figures 1 and 2), said distal tip and cutting edges spaced radially inward from an outer peripheral surface of said needle (Figure 1); and wherein said needle has a second reverse bevel (left side of penetrating tip 4 formed by grinding underside 20) and a third reverse bevel (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]) converging with said first bevel to form said first cutting edge between said first bevel surface and said second reverse bevel, and to form said second cutting edge between said first bevel  inclined cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) extending from said distal tip toward said curved distal surface and said outer surface of said needle in a direction opposite the first bevel and facing toward said second side of said needle (Figure 1), where said cutting edges are spaced radially inward with respect to said outer peripheral surface (Figure 1). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle utilized in the method of Galgano to include a curved distal surface having second and third reverse bevels, wherein the second and third reverse bevels form an inclined cutting edge based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).
Modified Galgano in view of Kinast fails to explicitly teach said second longitudinal side of the needle having a notch defining a blood flashback passage between a lumen of said needle and said catheter, and where said notch is oriented opposite said first bevel; the method further comprising piercing the vein or artery at said first inclined angle where said first bevel surface faces the vein or artery and said inwardly curved distal surface faces outward with respect to the vein artery, and inserting said needle and catheter into a lumen of the vein or artery at said second angle where said first bevel surface faces an inner wall surface of the vein or artery at a location opposite a point of penetration of said needle and catheter and said curved surface passed through the insertion site to promote orientation of said distal tip toward an axis of the lumen; the method further comprising orienting said first bevel toward an inner surface of said opposing wall surface of the vein or artery at a location opposite the point of entry of said needle into the vein or artery. 
Sasaki teaches a method of introducing a catheter (tube 10) into a vein (Figures 5-8) comprising the steps of: positioning a catheter (tube 10) and a needle (incision needle 1) at a 
Modified Galgano fails to explicitly teach said second longitudinal side of said needle having a notch defining a blood flashback passage between a lumen of said needle and said catheter, and where said notch is oriented opposite said first bevel. Chang teaches a method of introducing a catheter into a vein of a patient (Figure 5) comprising the steps of providing a needle (needle 120) having a first bevel extending between a first and second longitudinal surface to define a distal tip at the second side surface (Figure 1), said second longitudinal side notch (aperture 132) defining a blood flashback passage between a lumen of said needle and said catheter (tube 110; “The blood enters aperture(s) 132 located on a side of needle 120. Aperture 132 provides an early indication of the blood flashback. The blood continues to travel through an annular space defined by needle 120 and tube 110. The blood then flows into hub 105 and through needle holder 107 and collects in a flashback chamber.” [Col 3, line 1]), and where said notch is oriented opposite said first bevel (Figure 1). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the blood flashback passage utilized in the method of Galgano to be defined by a notch oriented on a side opposite said first bevel based on the teachings of Chang to provide early indication of blood flashback and therefore early indication of proper needle placement (Chang [Col 3, line 2]).

Regarding claim 7, modified Galgano teaches the method of claim 6, further comprising orienting said first bevel with respect to said longitudinal dimension of the vein or artery at said inclined angle to promote angular movement from said first orientation to said second orientation during said insertion step (“moving needle 40 forward into the skin at approximately a 45.degree. angle can be beneficial. Once in that position, handle 20 can be dropped to a shallower entry angle (perhaps approximately 20.degree.-30.degree. relative to the skin or to vein 11” [0099]; Figures 3A and 4A).
 
Regarding claim 9, modified Galgano teaches the method of claim 6, further comprising orienting said distal tip at an incline to space said first bevel from said inner surface of said opposing wall of said vein during insertion into the vein or artery (“Once in that position, handle 20 can be dropped to a shallower entry angle (perhaps approximately 20.degree.-30.degree. relative to the skin or to vein 11. The angle can be dropped if initial vein puncture is successful 

Regarding claim 10, modified Galgano teaches the method of claim 6, further comprising advancing said catheter with respect to said needle into the vein or artery (“as indicated in FIG. 6, the user can manually push, slide, thread or otherwise manipulate the catheter assembly 17 distally. The catheter cannula 30, typically a thin wall flexible tube (such as known in the art), will follow the outside of the needle and then the extended portion of HSC tube 50 and then the extended portion of guide wire 60.” [0107]).

Regarding claim 12, modified Galgano teaches the method of claim 6. Modified Galgano fails to explicitly teach the method comprising inserting said needle into the patient where the curved distal end portion contacts a surface of the vein or artery at an insertion site and promotes an inward movement of said needle into the vein or artery. Sasaki teaches a method of introducing a catheter (tube 10) into a vein (Figures 5-8) comprising the steps of: inserting a needle (incision needle 1) into a patient, wherein a curved distal end portion (curved pointed extremity 21; [0121]) contacts a surface of the vein at an insertion site and promotes an inward movement of said needle into the vein ([0126]; Figures 6-8). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the method of Galgano to include inserting said needle into the patient where the curved distal end portion contacts a surface of the vein or artery at an insertion site and promotes an inward movement of said needle into the vein based on the teachings of Sasaki to allow for accurate and smooth introduction of the needle into the vein (Sasaki [0129-0131]). 

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Vaillancourt (USPN 4525157) in view of Kinast et al. (US 2006/0276759) in further view of Sasaki (US 2011/0295152).
Regarding claim 13, Vaillancourt teaches a catheter assembly (Figure 2) comprising: a needle (cannula 40) having a needle body having a longitudinal dimension with a proximal end and a distal end, a first longitudinal side surface (back side of cannula 40, Figure 4), a second longitudinal side surface (front side of cannula 40, Figure 4) opposite said first longitudinal side surface (Figures 2 and 4), and a first bevel (needle beveled end 42) extending between said first longitudinal side surface and said second longitudinal side surface to define a distal tip at said second longitudinal side surface (Figure 2), said first bevel facing outwardly with respect to said first longitudinal side surface of said needle (Figure 2), and said second longitudinal side surface has a notch (aperture 46) defining a blood flashback passage (lumen of cannula 40 through aperture 46 into skirt portion 47; [Col 6, lines 35-44]) opposite said bevel surface (Figure 2); a catheter (catheter 50) positioned on said needle (Figure 2), where said needle is removable from said catheter (“When and with the catheter in place the needle hub 44, the guide wire 62 and bag 66 are separated as in FIG. 4, and these components are now discarded” [Col 7, line 51]); and a catheter hub (hub 52) receiving said catheter, said catheter hub having a first longitudinal side surface (left side of hub 52; Figure 2) configured for manipulating the catheter assembly by a user and a second longitudinal side surface (right side of hub 52; Figure 2) configured for facing the skin of a patient, and where said first bevel of said needle faces outwardly with respect to second longitudinal side surface of said catheter hub (Figure 2).
Vaillancourt fails to explicitly teach said second longitudinal side surface having an inwardly curved distal surface extending between said distal tip and an outer peripheral surface, a second reverse bevel and a third reverse bevel converging at said distal tip and forming a cutting edge between said second reverse bevel and said first bevel, a cutting edge between 
Kinast teaches a needle (needle 1) having a first bevel (surface 18; Figure 2) extending between first and second longitudinal side surfaces to define a distal tip (tip 9) at said second longitudinal side surface (Figure 5), said second longitudinal side having an inwardly curved distal surface (Figure 1; “the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part of the needle 1, in the direction towards (upwards in FIG. 6) a position in which the tip occupies substantially the center of a cross section of the needle.” [0051]) extending between said distal tip and an outer peripheral surface, a second reverse bevel (left side of penetrating tip 4 formed by grinding underside 20) and a third reverse bevel (right side of penetrating tip 4 formed by grinding underside 20; “the tip 4 may first be ground, for example it may be provided with a so-called back bevel cut” [0052]) converging at said distal tip and forming a cutting edge between said second reverse bevel and said first bevel (at edge 19; Figure 2), a cutting edge between said third reverse bevel and said first bevel (at edge 19; Figure 2), and an inclined cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10) between said second reverse bevel and said third reverse bevel, said cutting edges being oriented radially inward relative to the outer peripheral surface (Figure 1), and said inwardly curved distal surface extending between said second longitudinal side surface and said inclined cutting edge between said second reverse bevel and said third reverse bevel (Figure 1), wherein said second an angle of 75-85° with respect to each other to form said inclined cutting edge (“Preferably, the pointed end 3 is provided with a first grind angle, i.e. a tip angle .alpha., in the interval 50 to 100.degree….Preferably, the pointed end 3 is further provided with a second grind angle .beta. in the interval 50 to 140.degree.” [0053]; Figures 9 and 10, wherein angle alpha is the angle which the cutting edges are relative to each other and angle beta is the angle which the reverse bevel surfaces are relative to each other, each including the range of 75-85°). 
Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the needle of Vaillancourt to include an inwardly curved distal surface having second and third reverse bevels formed at an angle of 75-85° with respect to each other to form an inclined cutting edge based on the teachings of Kinast to ensure that the needle pushes tissue away rather than cutting the tissue following initial penetration in order to limit coring and leakage during use (Kinast [0008]).
Modified Vaillancourt in view of Kinast fails to explicitly teach wherein said first bevel is formed at an angle of 16-22° with respect to the longitudinal dimension of said needle. Sasaki teaches a needle (incision needle 1) having a first bevel (angled end face 20) that is formed at an angle of 16-22° with respect to the longitudinal dimension of said needle (“the tip of incision needle 1 has angled end face 20, which is angled with respect to central axis A of the needle. This inclination angle B (shown in FIG. 3) is preferably about 5.degree. to 21.degree.” [0121]) and wherein said second reverse bevel and third reverse bevel (reverse cutting faces 31) are formed at an angle with respect to each other to form an inclined cutting edge (Figure 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the first bevel of the needle of Vaillancourt to be formed at an angle of 16-22° with respect to the longitudinal dimension of said needle based on the teachings of Sasaki to form a cutting edge that facilitates smooth and accurate insertion of the needle into the vein (Sasaki [0121-0122]). 
IV catheter (“placement of a flexible catheter into the lumen of an artery or vein.” [Abstract]), and where said blood flashback passage (lumen of cannula 40 through aperture 46) in said needle body is in communication with a blood control member (cylindrical skirt portion 47; [Col 6, lines 35-44]), and a guide wire (guide wire 62) extending through said needle (Figures 2-3).

Regarding claim 15, modified Vaillancourt teaches the catheter assembly of claim 14, wherein said blood flashback passage (lumen of cannula 40 through aperture 46 into skirt portion 47; [Col 6, lines 35-44]) extends between said needle body and said catheter (Figure 2).

Regarding claim 16, modified Vaillancourt teaches the catheter assembly of claim 15, wherein said blood flashback passage is in communication with a lumen in said needle body (“hub 44 has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle as and when the needle penetrates the wall of a vessel” [Col 6, line 36]), and where said catheter hub is connected to said blood control member (Figure 2; wherein hub 52 mates with hub 44 having skirt portion 47).

Regarding claim 17, modified Vaillancourt teaches the catheter assembly of claim 14, wherein said needle body includes a lumen forming said blood flashback passage (“hub 44 has a transverse hole or aperture 46 which provides an exit or discharge for blood passing through the hollow needle as and when the needle penetrates the wall of a vessel” [Col 6, line 36]) and where said catheter hub (hub 52) is coupled to a needle hub (hub 44) connected to said blood control member (cylindrical skirt portion 47) for receiving blood from said needle (Figure 2).


Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive.
Regarding the argument that “Kinast relates to a hypodermic needle and not to a catheter insertion device or a needle configured for inserting a catheter into the patient” and “Therefore, modifying the needle and the method of Galgano would not have been obvious to one skilled in the art based on the disclosure of Galgano and Kinast” (Remarks, Page 7), the examiner respectfully disagrees. Though Kinast discloses a hypodermic needle and not a catheter, one having ordinary skill in the art would recognize that the details of the bevel of the hypodermic needle of Kinast would be relevant and related to the bevel of the needle of Galgano as both are designed to insert the needle into a vein in an efficient manner (see at least Galgano [0100] and Kinast [0008]).
Regarding the argument that “Kinast does not disclose an inclined cutting edge and cutting edges between the reverse bevels and the first bevels” because Kinast discloses “rounded edges to minimize cutting of the tissue” (Remarks, Page 7 and similar on Page 9), the examiner respectfully disagrees. As detailed above, Kinast discloses two reverse bevel surfaces (right and left side of penetrating tip 4 formed by grinding underside 20; [0052]) that converge to form an inclined cutting edge (edge formed between back bevel cuts forming tip 4; Figures 1 and 10), and also discloses cutting edges formed between the first bevel and the second and third reverse bevels respectively (Figures 1 and 2). As claimed, the term “cutting edge” is not limited to a sharp edge, but rather is the edge formed between bevel surfaces. Though Kinast discloses that these edges is “rounded”, the edges function to assist in the penetration of the needle into the patient ([0008]) and can therefore be interpreted as “cutting edges”. Kinast further discloses a curved surface extended between an outer peripheral surface and the inclined cutting edge (“the tip 4 is bent suitably from a position 17 located at the periphery of the needle (see FIG. 6), where the tip has a position 17 depicted by dot-dashed lines in a lower part 
Regarding the argument that “Sasaki discloses a needle tip having a hook-like shape that does not have a curved surface extending between a side surface and a cutting edge of the needle for introducing a catheter into a patient” and “Sasaki does not disclose a method of introducing a catheter and needle into a patient by orienting the catheter and the needle where the needle has a curved surface extending between an outer side surface and a cutting edge for introducing a needle and catheter into a vein of a patient” (Remarks, Page 7-8 and similar on Page 10), the examiner respectfully disagrees. As detailed above, Sasaki discloses a needle having a inwardly curved distal surface (curved pointed extremity 21; Figure 3; [0121]) that extends between a side surface and a cutting edge of the needle (Figures 3 and 4), and a method of introducing a catheter (10) and a needle (1) into a vein by orienting the catheter and needle such that the needle has a curved outer surface (21) extending between an outer side surface and a cutting edge (Figures 5-8). In response to applicant's argument that “Sasaki does not address the problem of the prior methods where the sharp tip contacts the inner surface of the catheter or where a catheter is inserted into a patient” (Remarks, Page 8), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Regarding the argument that “The combination of the cited patents do not disclose the cutting edges formed between the bevel and curved surface with the cutting edges spaced radially inward from the peripheral edge having the claimed angles.” (Remarks, Page 8 and similar on page 10) as claimed in claims 1 and 13, the examiner respectfully disagrees. Kinast, as detailed above, discloses a needle (needle 1) having second and third reverse bevels (left and right sides of penetrating tip 4 formed by grinding underside 20) that are formed at an angle of 75-85° with respect to each other to form said inclined cutting edge ([0053]; Figure 10) as ° ([0121]) for the purpose of  providing accurate and smooth introduction of the needle into the vein (Sasaki [0129-0131]).
Regarding the argument that “the combination of the cited patents further fail to disclose the method of introducing a catheter into a vein of a patient by positioning a curved surface of a needle away from surface of the skin of the patient to guide the needle and catheter into the patient” (Remarks, Page 8), the examiner respectfully disagrees. As detailed above, Galgano disclose a method of introducing a catheter (30) and needle (40) into a vein (11) of a patient (Figures 3A, 4A, 5A, 6), but fails to explicitly teach that the method includes positioning a curved surface of the needle away from the surface of the skin of the patient to guide the needle and catheter into the patient. Sasaki teaches a method of introducing a needle (1) into a vein (Figures 5-8) comprising the steps of: providing a needle (incision needle 1) have a distal end having a first bevel surface (20) defining a distal tip (Figure 2-4) and an inwardly curved distal surface (21; [0121]) comprising piercing the vein where the curved surface (21) faces away from the skin surface of the patient (Figure 5), which guides the needle into the vein ([0126]; Figures 6-8). It is maintained that one having ordinary skill in the art to would recognize that it would be modify the method catheter insertion of Galgano to include that said curved surface guides said needle into the vein based on the teachings of Sasaki to allow for accurate and smooth introduction of the needle into the vein (Sasaki [0129-0131]).
Regarding the argument that the cited patents do not disclose the limitations of claims 7-8, 10, and 12 (Remarks, Page 9), the examiner respectfully disagrees, as detailed above with respect to the detailed rejections of claims 7-8, 10 and 12. It is noted that no specific arguments are discussed for these rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783         
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783